Citation Nr: 1010435	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in July 2004 and 
September 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  By the July 
2004 rating decision, the RO found that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for paranoid 
schizophrenia and PTSD.  Thereafter, by the September 2007 
rating decision the RO, in pertinent part, denied service 
connection for disabilities of the right knee and low back.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia and PTSD.  However, for the 
reasons addressed in the REMAND portion of the decision 
below, the Board concludes that further development is 
required regarding the underlying service connection claims, 
as well as the low back claim.  Accordingly, these issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current right knee disorder was incurred in or otherwise the 
result of his active service.

3.  Service connection was originally denied for an acquired 
psychiatric disorder by a July 1986 rating decision.  
Thereafter, rating decisions dated in May 1993, February 
1994, August 1994, April 1999, and July 2003 confirmed that 
denial (the latter of which specifically referred to PTSD).  
The Veteran was informed of all these denials, including his 
right to appeal, and he did not appeal.

4.  The evidence received since the last prior denial of 
service connection for an acquired psychiatric disorder was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by the Veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established significant new requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  However, in this case 
the Board finds that new and material evidence has been 
received to reopen the previously denied claims.  Therefore, 
any deficiency in the VCAA regarding this aspect of the 
appeal has been rendered moot.  

As noted in the Introduction, for the reasons addressed in 
the REMAND portion of the decision below, the Board finds 
that further development is required regarding the claims of 
service connection for an acquired psychiatric disorder and a 
low back disorder.  

With respect to the right knee disorder claim, the Court has 
held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the Veteran was sent 
preadjudication notice regarding his knee claim via a May 
2007 letter, which is clearly prior to the September 2007 
rating decision that is the subject of this appeal.  In 
pertinent part, this letter informed the Veteran of what was 
necessary to substantiate his right knee claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the letter included 
the information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his right knee claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, relevant to the claims decided herein, the Board 
finds that the duty to assist a claimant in the development 
of his case has been satisfied.  The Veteran's service 
treatment records and various post-service medical records 
have been obtained and considered in conjunction with this 
case.  He has had the opportunity to present evidence and 
argument in support of his claims, to include at the January 
2010 Board hearing.  Nothing indicates he has identified the 
existence of any relevant evidence regarding his right knee 
claim that has not been obtained or requested.  The Board 
acknowledges that the Veteran indicated he was in receipt of 
disability benefits from the Social Security Administration 
(SSA) and his claims folder does not include a complete copy 
of the records held by SSA; however, for the following 
reasons, the Board finds that such are irrelevant to the 
instant claim and, therefore, a remand is not necessary in 
order to obtain them.  The Veteran has indicated that his SSA 
benefits are due to his back and psychiatric disorder; i.e., 
they are not due to his right knee.  Moreover, he has not 
indicated that these records contain any reference to the 
etiology of his current right knee disorder, which is the 
focus of this claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that "not all medical 
records or all SSA disability records must be sought-only 
those that are relevant to the [V]eteran's claim.  To 
conclude that all medical records or all SSA disability 
records are relevant would render the word 'relevant' 
superfluous in the statute [governing VA's duty to assist]."  
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The 
Federal Circuit further held that "relevant records for the 
purpose of § 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
[V]eteran's claim."  Id.  In the instant case, the Board 
finds that the outstanding SSA records are not relevant to 
the Veteran's pending claim as they do not pertain to the 
etiology of the right knee disorder.  Even if the SSA records 
indicate the presence of a right knee disorder, such evidence 
is already of record.  As such, the SSA records would not 
raise a reasonable possibility of substantiating the 
Veteran's claim of service connection for a right knee 
disorder.  Therefore, the Board concludes that the 
outstanding SSA records are irrelevant to the instant claim 
and it is not necessary to obtain them.

The Board further notes that the Veteran was accorded a VA 
medical examination in August 2007 which addressed the 
etiology of his current right knee disorder.  As this opinion 
was based upon an examination of the Veteran, and an accurate 
understanding of his medical history based upon review of the 
VA claims folder, the Board finds that it is supported by an 
adequate foundation.  No prejudice has been identified in 
this examination, nor is there any contrary competent medical 
evidence of record.  Therefore, the Board finds that this 
examination is adequate for resolution of the right knee 
claim.  

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Right knee

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he developed a right 
knee disorder as a result of an injury sustained while on 
active duty.  His service treatment records confirm he was 
treated for right knee pain in October 1979, and there is 
competent medical evidence of a current right knee disorder.  
For example, the August 2007 VA medical examination diagnosed 
retropatellar pain syndrome secondary to training exercises, 
and radiographic diagnosis of "minimal degenerative change 
based purely and solely on the appearance of very tiny 
osteophytes apparently on the tibial spines which of course 
is quite minimal and son on."

Despite the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is 
against a finding that the Veteran's current right knee 
disorder was incurred in or otherwise the result of his 
active service.  Although no separation examination appears 
to be on file, the Veteran's service treatment records 
indicate that his right knee problems were an acute and 
transitory condition that resolved with treatment.  For 
example, X-rays taken of the right knee in October 1979 were 
negative.  The Board also observes that even though post-
service medical records appear to be on file since at least 
1982, and the Veteran has had multiple claims with VA over 
the years regarding his acquired psychiatric disorder, there 
is no indication of any right knee disorder until years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).

More significantly, the Board notes that the only competent 
medical opinion to address the etiology of the Veteran's 
right knee disorder is that of the August 2007 VA examiner.  
As already noted, the examiner had an accurate understanding 
of the Veteran's medical history based upon review of the 
Veteran's VA claims folder.  Further, the examiner noted and 
took into consideration the Veteran's account of continuity 
of right knee symptomatology since service.  Nevertheless, 
the examiner opined that it was extremely unlikely that the 
two conditions diagnosed on the examination were connected, 
or that the Veteran's current knee complaints had anything at 
all to do with the symptoms he had while in the military 
service.  In fact, the examiner stated that the striking 
conclusion at that point was that the Veteran's physical and 
radiographic findings were so very minimal and were far 
outweighed by his complaints that it made it difficult to 
arrive at any definite conclusion concerning his present 
diagnosis.  The examiner then reiterated it was extremely 
unlikely that the Veteran's service problems and the present 
problems were connected at all or in any way.

In short, the examiner concluded that there was no 
etiological relationship between the Veteran's current 
disability and his period of active service because the 
objective medical findings did not indicate that the current 
disability was of such nature and/or severity that it was 
incurred years earlier during the period of active military 
service.  As already noted, the Board has concluded that this 
opinion is supported by an adequate foundation, and there is 
no contrary competent medical evidence.  For these reasons, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of service connection for a right 
knee disorder.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with 
respect to this claim must be denied.

Analysis - New and material evidence

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Historically, service connection was originally denied for an 
acquired psychiatric disorder by a July 1986 rating decision.  
Thereafter, rating decisions dated in May 1993, February 
1994, August 1994, April 1999, and July 2003 confirmed that 
denial (the latter of which specifically referred to PTSD).  
The Veteran was informed of all these denials, including his 
right to appeal, and he did not appeal.  Consequently, these 
decisions are final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In this case, the evidence received since the last prior 
denial includes the Veteran's statements and hearing 
testimony that he has PTSD due to an in-service sexual 
assault, and provided details regarding this purported 
stressor.  No such evidence was presented at the time of the 
last prior denial.  A lay statement from his mother 
supporting his contentions has also been added to the record.  
Moreover, a March 2007 statement from a VA certified 
registered nurse practitioner (CRNP) concluded that the 
sexual assault was the trauma that instigated the Veteran's 
psychiatric disorder.  

The Board notes that the evidence detailed in the preceding 
paragraph goes to the basis for the prior denial.  Further, 
the law mandates that the evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Consequently, the Board concludes that the 
evidence received since the last prior denial of service 
connection for an acquired psychiatric disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  In short, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

Adjudication of these claims does not end with the finding 
that new and material evidence has been received.  The Board 
must now address the merits of the underlying service 
connection claims.  In the adjudication that follows, the 
presumption that the evidence submitted to reopen a claim is 
true without regard to other evidence of record no longer 
applies.

As already stated in the Introduction, for the reasons 
addressed in the REMAND portion of the decision below, the 
Board finds that further development is required with respect 
to the underlying service connection claim.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.


REMAND

In this case, the Veteran has contended that he has PTSD due 
to in-service sexual assault.  The law provides that when a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's records may corroborate 
the Veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The Board further notes that certain notification procedures 
must be followed as the Veteran has claimed entitlement to 
service connection for PTSD, in part, based on personal 
trauma.  Specifically, VA regulations provide that VA will 
not deny a PTSD claim that is based on in-service personal 
trauma without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  

In this case, it does not appear that the notification 
provided to the Veteran regarding his PTSD claim contains all 
of the necessary notification mandated by 38 C.F.R. § 
3.304(f)(3) and Patton, supra; e.g., he was not notified of 
the potential alternative sources of evidence for PTSD based 
upon personal assault.  Therefore, such notification must be 
provided on remand, and any other development required based 
on the contention of in-service sexual assault should be 
accomplished.

Regarding the low back claim, the Board notes that the RO 
initially denied this claim on the basis that the only 
evidence of a current disability was the Veteran's complaints 
of low back pain.  The Court has held that a symptom alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).  However, treatment 
records subsequently added to the file indicate 
osteoarthritis of the spine.  In short, there is now 
competent medical evidence of a current back disorder.  
Moreover, the Veteran's service treatment records reflect he 
was seen for complaints of back pain in November 1980, 
shortly before his separation form active service.  
Nevertheless, no competent medical examination has been 
provided to the Veteran to address the nature and etiology of 
his current back disorder.  The Board finds that such 
development is required for a full and fair adjudication of 
this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also reiterates that the Veteran has indicated he 
is in receipt of SSA benefits, and no such records are on 
file.  Although the Board determined that these records were 
not relevant to the resolution of the right knee claim, the 
Veteran indicated that these benefits were due to the back 
and psychiatric disorders which are the specific focus of the 
remaining appellate claims.  Moreover, as a remand is already 
required in the instant case the Board finds that an attempt 
should be made to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides the 
necessary notification for claims of PTSD 
based upon allegations of in-service 
personal assault, as outlined by the 
38 C.F.R. § 3.304(f)(3) and Patton v. 
West, 12 Vet. App. 272 (1999).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his back and psychiatric problems 
since March 2009.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

3.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to address the nature and etiology of his 
current low back disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

For any chronic back disorder found on 
examination, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that it was incurred in or 
otherwise the result of active service, 
to include the treatment for back pain in 
November 1980.

A complete rationale for any opinion 
expressed should be provided.

5.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issued on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The AMC/RO's decision on the 
psychiatric disorder claim should reflect 
consideration of the specific rules 
pertaining to claims of PTSD based on in-
service personal assault outlined by the 
38 C.F.R. § 3.304(f)(3) and Patton v. 
West, 12 Vet. App. 272 (1999).

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case which 
addresses all of the evidence obtained since the RO last 
adjudicated these claims, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


